                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

ANDRES RODRIGUEZ,

      Plaintiff,

v.                                                Case No. 3:16cv253-LC-HTC

UNKNOWN DOCTORS UNDER
CONTRACT WITH FLORIDA
DEPT. OF CORRECTIONS, et al.,

     Defendants.
_____________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 5, 2019 (doc. 44). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                              Page 2 of 2


      2.     Defendant Centurion of Florida, LLC’s Motion to Dismiss (doc. 41) is

GRANTED.

      3.     This case is DISMISSED WITHOUT PREJUDICE due to Plaintiff’s

failure to exhaust his administrative remedies and failure to prosecute this action.

      4.     The clerk is directed to close the file.

      DONE AND ORDERED this 6th day of September, 2019.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:16cv253-LC-HTC
